Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on March 16, 2021.
Claims 1-4, 12-15 are pending in the current application.
Claims 1-4 & 14-15 are amended.
	Claims 5-11 are cancelled.

Response to Arguments
Applicant's remarks filed 3/16/2021, page 8, regarding the objection to the Abstract have been considered and are persuasive. The objection to the Abstract is withdrawn.

Applicant's remarks filed 3/16/2021, pages 8-9, regarding the interpretation of claim 2 have been considered and are persuasive. The claim is no longer interpreted as containing optional language.

Applicant's remarks filed 3/16/2021, pages 10-12 with respect to overcoming the rejection of independent claims 1 & 14-15 under 35 U.S.C. § 103 have been fully considered and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Chuang et al. (WO 2017/036414 A1) (hereinafter Chuang) in view of Jia et al. (US 2015/0124885 A1) (hereinafter Jia), and further in view of Kim et al. (US 2011/0211757 A1) (hereinafter Kim) as outlined below.
Furthermore, Applicant states that Kim does not teach the limitations of, “wherein samples at an upper left location of the current block, from a center of the current block, corresponding to 1/4 of all samples of the current block are used in calculation of the cost function, and in response to a result value of the calculation being smaller than a predetermined threshold, the cost function is calculated for all samples.” 
The Examiner respectfully disagrees. In Fig. 2, Kim discloses and depicts the upper left corner, or upper left location of the current block from the center of the current block, as containing Cb and Cr sample values. These values correspond to the other upper left locations as shown in the 4:2:0 color format video, and thus are ¼ of all samples of the current block. Then in Paragraphs [0068]-[0074], Kim discusses using the Cb and Cr values in calculating costs using conversion value formula, wherein the lowest two cost values are selected then to perform entropy coding. This indicates that with the two lowest cost values are determined, it is obvious that the predetermined threshold is analogized as the second lowest cost value, and thus the lowest cost value is below that. As a result of this calculation action, further cost functions are calculated for the samples in other macroblocks for inter-prediction entropy coding. 
Therefore Kim teaches the limitation, “wherein samples at an upper left location of the current block, from a center of the current block, corresponding to 1/4 of all samples of the current block are used in calculation of the cost function, and in response to a result value of the calculation being smaller than a predetermined threshold, the cost function is calculated for all samples.”

Applicant's remarks filed 03/16/2021, page 12, regarding the rejection of claims 2-4 & 12-14 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
Examiner respectfully disagrees because the combination of Chuang, Jia, and Kim discloses independent claims 1 & 14-15 as outlined below. Thus, claims 2-4 & 12-14 are also rejected for the similar reasons as outlined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 & 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (WO 2017/036414 A1) (hereinafter Chuang) in view of Jia et al. (US 2015/0124885 A1) (hereinafter Jia), and further in view of Kim et al. (US 2011/0211757 A1) (hereinafter Kim).

Regarding claim 1, Chuang discloses a video decoding method comprising:
selecting a candidate motion vector of a current block from a motion vector candidate list of the current block [Paragraph [0041]-[0043] & [0059]-[0065], Fig. 7, An initial MV index is provided in step 720];
determining a motion vector of the current block by performing a motion search based on the candidate motion vector [Paragraph [0041]-[0043] & [0059]-[0065], Fig. 7, selected MV is derived using bilateral matching to refine initial MV associated with initial MV index in step 730]; and
performing motion compensation by using the determined motion vector of the current block [Paragraphs [0067]-[0066], Figs. 7 & 8, Determining final MV predictor using selected MV in step 740, and then current block encoded/decoded using the final MV].
However, Chuang does not explicitly disclose of:
applying local luminance compensation to the current block based on whether the local luminance compensation is to be applied to the current block, 
wherein a cost function used for performing the motion search is determined based on whether the local luminance compensation is to be applied to the current block.
Jia teaches of applying local luminance compensation to the current block based on whether the local luminance compensation is to be applied to the current block [Paragraphs [0206]-[0208], [0233]-[0234] & [0253]-[0254], Whether the local luminance compensation is applied depends on whether first or second prediction value is used. When selected video coding mode uses first prediction value, luminance compensation flag bit of the current coding unit is set to 1, and luminance compensation method is adopted for PU], 
wherein a cost function used for performing the motion search is determined based on whether the local luminance compensation is to be applied to the current block [Paragraphs [0206]-[0207], [0233]-[0234] & [0253]-[0254], When executing unit 305 codes using the second prediction value, rate-distortion optimization selecting unit 306 then selects whether the first or second prediction value shall be used for coding, and selection made according to rate- distortion costs of the two coding modes, selecting the coding mode of the smaller rate-distortion cost as final coding mode].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the video decoding method disclosed by Chuang to incorporate and implement the luminance compensation features in Jia as above, to provide richer visual information, thereby giving a subjective visual enjoyment of higher quality to users (Jia, Paragraph [0003]). 
However, Chuang and Jia do not explicitly disclose wherein samples at an upper left location of the current block, from a center of the current block, corresponding to 1/4 of all samples of the current block are used in calculation of the cost function, and
in response to a result value of the calculation being smaller than a predetermined threshold, the cost function is calculated for all samples.
Kim teaches wherein samples at an upper left location of the current block, from a center of the current block, corresponding to 1/4 of all samples of the current block are used in calculation of the cost function, and in response to a result value of the calculation being smaller than a predetermined threshold, the cost function is calculated for all samples [Paragraph [0068]-[0074], Fig. 2, In 4:2:0 color format video, upper left location contains Cb and Cr sample values, that are used in calculating costs using conversion value formula, lowest two cost values are selected then to perform entropy coding, thus the cost function is calculated for all samples].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the video decoding method disclosed by Chuang to incorporate and implement the chrominance component transfer in Kim  as above, to avoid temporary and spatial redundancies to reduce the amount of data to be encoded and thus efficiently compress high quality video and improve encoding speed (Kim, Paragraphs [0012]-[0015]).

Regarding claim 2, Chuang, Jia, and Kim disclose the video decoding method of claim 1, and are analyzed as previously discussed with respect to the claim.
wherein the cost function is one of a sum of absolute differences (SAD) and a mean removed sum of absolute differences (MR SAD), and
in response to the local luminance compensation being applied to the current block, the cost function is determined as the MR SAD.

Regarding claim 3, Chuang, Jia, and Kim disclose the video decoding method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chuang discloses wherein the motion search is performed by using areas of a predetermined size including a template area and a peripheral area of a reference block, the template area including reconstructed samples neighboring the current block and the peripheral area of the reference block being indicated by the candidate motion vector of the current block [Paragraphs [0012]-[0014], Template matching utilizes areas of reconstructed pixels of above 4 rows and left 4 columns, and then refinement search ranges within +/- 1 pixel, as peripheral area],
an area with a lowest cost of calculation of the cost function with the template area among the areas of the predetermined size is determined as an optimum matching area [Paragraphs [0012]-[0014], For each MV in one list, the MV with the smallest cost, as pointing to an area with a lowest cost of calculation, is the best MV and optimum matching area], and
a motion vector for an area corresponding to the current block located around the optimum matching area is determined as the motion vector of the current block [Paragraphs [0012]-[0014], For the second stage sub_PU level searching, diamond search is performed to refine MV pair in 1/8 pel as outside optimum matching area].

Regarding claim 4, Chuang, Jia, and Kim disclose the video decoding method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chuang discloses wherein the motion search uses a L0 reference list motion vector and a L1 reference list motion vector that are indicated by the current block according to bi-directional prediction, and is performed by using areas of a predetermined size including peripheral areas of reference blocks indicated by the L0 reference list motion vector and the L1 reference list motion vector [Paragraphs [0037]-[0040], Bilateral template matching, the MV pair in a merge candidate can be starting in LIST_0 and LIST_1, wherein MV0 and MV1, and then the templates, as peripheral areas, of reference blocks indicated by L0 and L1 motion vectors, are considered], and
a motion vector corresponding to an area with a lowest cost of calculation of the cost function with the current block among the areas of the predetermined size is determined as the motion vector of the current block [Paragraphs [0018], [0037]-[0040], SAD cost of L0 and L1 templates are calculated, and the bi-prediction mode with the smallest cost is selected as a candidate].

Regarding claim 12, Chuang, Jia, and Kim disclose the video decoding method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Jia teaches wherein whether the local luminance compensation is to be applied to the current block is determined by signaled local luminance compensation information [Paragraphs [0206]-[0207], [0233]-[0234] & [0253]-[0254], Whether the local luminance compensation is applied depends on whether first or second prediction value is used. When selected video coding mode uses first prediction value, luminance compensation flag bit of the current coding unit is set to 1, and luminance compensation method is adopted for PU].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the video decoding method disclosed by Chuang to incorporate and implement the luminance compensation features in Jia as above, to provide richer visual information, thereby giving a subjective visual enjoyment of higher quality to users (Jia, Paragraph [0003]). 

Regarding claim 13, Chuang, Jia, and Kim disclose the video decoding method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Jia teaches wherein whether the local luminance compensation is to be applied to the current block is determined based on whether the local luminance compensation is to be applied to a reference block indicated by the determined motion vector of the current block [Paragraphs [0206]-[0207], [0233]-[0234] & [0246]-[0254], When selected video coding mode uses first prediction value, as representative of determined motion vector, luminance compensation flag bit of the current coding unit is set to 1, and luminance compensation method is adopted for PU].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the video decoding method disclosed by Chuang to incorporate and implement the luminance compensation features in Jia as above, to provide richer visual information, thereby giving a subjective visual enjoyment of higher quality to users (Jia, Paragraph [0003]). 

Regarding claim 14, claim 14 is drawn to a video encoding method having limitations similar to the video decoding method of using the same as claimed in claim 1 treated in the above rejection. Therefore, method claim 14 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used above.
Furthermore, Chuang discloses of a video encoding method [Paragraph [0065]-[0066], Encoding input data].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (WO 2017/036414 A1) (hereinafter Chuang) in view of Jia et al. (US 2015/0124885 A1) (hereinafter Jia), further in view of Kim et al. (US 2011/0211757 A1) (hereinafter Kim), and further in view of Kwon et al. (US 2016/0227237 A1) (hereinafter Kwon). 

Regarding claim 15, video decoding apparatus claim 15 is drawn to the apparatus using/performing the same method as claimed in claim 1. Therefore video decoding apparatus claim 15 corresponds to method claim 1, and is rejected for the same reasons of obviousness as used above.
Furthermore, Chuang discloses of at least one processor [Paragraph [0071], Video compression software executed by digital signal processor].
However, neither do Chuang nor Jia disclose a memory; and at least one processor connected to the memory.
Kwon teaches of a memory; and at least one processor connected to the memory [Paragraph [0006], Fig. 8, a non-transitory computer-readable medium comprising instructions executed by one or more processors].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the video decoding method disclosed by Chuang to incorporate and implement the memory and processor in Kwon as above, to automate the steps claimed in method claim 1 (Kwon, Paragraphs [0006]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL CHANG/Examiner, Art Unit 2487